


115 HR 7263 IH: Ski Area and Forest Emergency Procedures Act of 2018
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 7263
IN THE HOUSE OF REPRESENTATIVES

December 11, 2018
Mr. Tipton introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require the Secretary of Agriculture to provide notice in the case of certain ski area closures, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Ski Area and Forest Emergency Procedures Act of 2018 or SAFE Act of 2018.  2.Requiring notice of intent to close certain ski areas (a)In generalThe Secretary of Agriculture may not close a ski area located in a National Forest unless— 
(1)at least 14 days before such closure occurs, the Secretary of Agriculture— (A)provides to the general manager of such ski area or the designated representative of such manager a notification of— 
(i)the intended closure date of such ski area;  (ii)an explanation for the closure that includes— 
(I)uniform standards developed by the Secretary to be used across the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)); and  (II)a risk assessment for the spread of fire to such ski area; and 
(iii)the opportunity for the general manager (or designated representative) to appeal such closure through a meeting with— (I)the Forest Supervisor of the National Forest involved in person; and 
(II)a representative from the office of the Secretary, Secretary’s representative in person or through telephone or other form of remote conferencing; and  (B)makes the information described in clauses (i) and (ii) of subparagraph (A) available to the public; and 
(2)at least 7 days before such closure occurs, the Secretary of Agriculture— (A)provides to the general manager of such ski area a final notice of closure; and 
(B)makes such final notice available to the public.  (b)Requirement for ski area operating planThe general manager of a ski area located in a National Forest shall submit to the Secretary of Agriculture an operating plan for such ski area that includes the circumstances under which subsection (a) would not apply to the closure of such ski area. 

